United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.B., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2156
Issued: September 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 31, 2008 appellant, through his attorney, filed a timely appeal of the
November 27, 2007 and May 8, 2008 merit decisions of the Office of Workers’ Compensation
Programs and Office hearing representative, respectively, denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for his left upper extremity
resulting from his August 10, 1982 employment injury.
FACTUAL HISTORY
On August 10, 1982 appellant, then a 28-year-old store worker, sustained a left forearm
injury on that date as a result of striking it on a bin while stocking a shelf. On August 10, 1982
he underwent open reduction and internal fixation of a left radius fracture which was performed

by Dr. Marc S. Zimmerman, a Board-certified orthopedic surgeon. Appellant returned to lightduty work on November 4, 1982. The Office accepted his claim for fracture of the left radius
mid-shaft.
By letter dated May 7, 2002, appellant, through his attorney, filed a claim for a schedule
award. A January 17, 2002 medical report of Dr. Nicholas P. Diamond, an attending Boardcertified orthopedic surgeon, stated that appellant’s left forearm scar measured 13 centimeters
(cm) with atrophied muscles. Utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001), he determined that
appellant sustained a 20 percent impairment for grip strength deficit and a 3 percent impairment
for pain, resulting in a 33 percent impairment of the left upper extremity. Dr. Diamond opined
that appellant reached maximum medical improvement on January 17, 2002.
On December 3, 2002 Dr. Michael F. Quinlan, an Office medical adviser, reviewed
appellant’s medical records. He recommended a second opinion medical examination to
determine the extent of appellant’s left upper extremity impairment. Although Dr. Diamond
noted muscle atrophy, he failed to provide an impairment rating for this condition. He related
that an impairment rating for atrophy would preclude any impairment rating for loss of grip
strength based on page 508 of the A.M.A., Guides. Dr. Quinlan stated that Dr. Diamond did not
properly make an impairment rating for the left upper extremity according to the A.M.A.,
Guides.
By letter dated December 17, 2002, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Anthony W. Salem, a Board-certified orthopedic surgeon, for a second opinion medical
examination.
In a February 20, 2003 report, Dr. Salem opined that appellant did not sustain any
permanent impairment of the left forearm causally related to the August 10, 1982 employment
injury. On physical examination, he reported full range of motion of the shoulders, elbows,
wrists and fingers. On x-ray examination, Dr. Salem reported a completely and solidly healed
left forearm.
On July 13, 2004 the Office determined that a conflict in medical opinion arose between
Drs. Diamond and Salem as to the extent of permanent impairment to appellant’s left arm. It
referred appellant, together with a statement of accepted facts, the case record and a list of
questions to be addressed, to Dr. Richard G. Schmidt, a Board-certified orthopedic surgeon, for
an impartial medical examination.
In a January 12, 2005 report, Dr. Schmidt reviewed a history of appellant’s August 10,
1982 employment injury and medical treatment. He indicated that, following the employment
injury, appellant ultimately returned to full-time work as a heavy-duty equipment operator. On
physical examination, Dr. Schmidt reported a nontender neck with full range of motion and
symmetrical alignment of the shoulders, elbows, wrists and fingers. A nontender six-inch
incision over the left forearm area corresponded to the prior open reduction and internal fixation
surgery. On neurological examination of the upper extremities, Dr. Schmidt reported intact
sensation in all dermatomes. All deep tendon reflexes were plus 2 and symmetric and motor

2

strength was plus 5 throughout. Dr. Schmidt reported full range of motion of the shoulders.
There was also full and symmetrical range of motion of the wrists and fingers bilaterally. On
neurological examination of the left forearm, Dr. Schmidt found it was intact, including all
parameters of sensation, motor strength and reflexes. There was no numbness of the left hand.
Both elbows demonstrated full and symmetrical flexion and complete extension. There was
symmetrical pronation of both forearms. Dr. Schmidt reported 75 degrees of supination of the
right forearm and 60 degrees of supination of the left forearm. Supination was very minimally
decreased on the left but there was no functional significance. Appellant had powerful grip
strength bilaterally on finger squeeze. There was no atrophy in the upper extremities.
Dr. Schmidt related that appellant was status post expert open reduction and internal
fixation of the left radius. He opined that his clinical examination was within normal limits with
the exception of a minimal decrease of supination in the left forearm. Dr. Schmidt further opined
that no work restrictions related to appellant’s accepted employment-related left forearm fracture
were required. He concluded that appellant had recovered from his employment-related injury
and there was no need for further diagnostic tests or treatment.
By letter dated July 7, 2005, the Office requested that Dr. Schmidt provide an impairment
rating for appellant’s left upper extremity based on the fifth edition of the A.M.A., Guides.
In a supplemental report dated July 25, 2005, Dr. Schmidt opined that appellant had no
impairment of the left upper extremity based on his examination.
On August 3, 2005 an Office medical adviser reviewed appellant’s case record. He
agreed with Dr. Schmidt’s finding that appellant had no impairment of the left upper extremity.
The Office medical adviser stated that appellant had full range of motion, normal sensation and
strength, no pain or atrophy and he was able to perform a heavy-duty job without harm.
By decision dated November 27, 2007, the Office denied appellant’s claim for a schedule
award. The medical evidence established that he did not sustain any permanent impairment of
the left upper extremity.
By letter dated November 30, 2007, appellant, through his attorney, requested an oral
hearing before an Office hearing representative.
In a May 8, 2008 decision, an Office hearing representative affirmed the November 27,
2007 decision. He accorded special weight to Dr. Schmidt’s medical opinion as an impartial
medical specialist in finding that appellant did not sustain any impairment of the left upper
extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation to be paid for
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.5
ANALYSIS
The Office accepted appellant’s claim for fracture of the left radius mid-shaft for which
he underwent surgery in 1982. Appellant contended that he was entitled to a schedule award for
permanent impairment to his left arm. The Board, however, finds that he has not established that
he has sustained any permanent impairment to his left arm due to his accepted fracture of the left
radius mid-shaft.
A conflict in the medical opinion evidence arose between Dr. Diamond, an attending
physician, and Dr. Salem, an Office referral physician, as to the extent of permanent impairment
of appellant’s left upper extremity. Dr. Diamond opined that appellant sustained a 33 percent
impairment of the left upper extremity. Dr. Salem opined that appellant did not sustain any
impairment of the left upper extremity primarily based on loss of grip strength.
The Office properly referred appellant to Dr. Schmidt as the impartial medical specialist.
In a January 12, 2005 report, Dr. Schmidt reviewed a history of appellant’s August 10, 1982
employment injury and medical treatment. He noted that appellant had returned to full-time
work as a heavy-duty equipment operator. Dr. Schmidt reported normal findings on physical
examination. He found a nontender neck with full range of motion and symmetrical alignment
of the shoulders, elbows, wrists and fingers. Dr. Schmidt also found a nontender six-inch
incision over the left forearm area corresponding to the prior open reduction and internal fixation
surgery. On neurological examination, he reported essentially normal findings, which included
intact sensation in all dermatomes and full range of motion of the shoulders. Dr. Schmidt further
reported that all deep tendon reflexes were plus two and symmetric and motor strength was plus
five throughout. He stated that appellant’s wrists and fingers demonstrated full and symmetrical
range of motion bilaterally. Dr. Schmidt found an intact left forearm, including all parameters of
sensation, motor strength and reflexes. He found no numbness of the left hand. Dr. Schmidt
related that both elbows demonstrated full and symmetrical flexion and complete extension. He
determined that appellant had symmetrical pronation of both forearms. Dr. Schmidt reported 75
3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

Gloria J. Godfrey, 52 ECAB 486 (2001).

4

degrees of supination of the right forearm and 60 degrees of supination of the left forearm. He
stated that supination was very minimally decreased on the left but there was no functional
significance. Dr. Schmidt related that appellant had powerful grip strength bilaterally on finger
squeeze and there was no atrophy of the upper extremities.
Dr. Schmidt reported that appellant was status post expert open reduction and internal
fixation of the left radius. He opined that his clinical examination was within normal limits with
the exception of a minimal decrease of supination in the left forearm, which did not cause any
impairment. Dr. Schmidt further opined that appellant did not have any work restrictions related
to his accepted left forearm fracture. He concluded that appellant had recovered from his
employment-related injury and there was no need for further diagnostic tests or treatment.
Dr. Schmidt found that appellant had no impairment of the left upper extremity.
The Board finds that Dr. Schmidt’s opinion is entitled to the special weight accorded an
impartial medical specialist and constitutes the weight of the medical evidence.6 Dr. Schmidt
provided examination findings and sufficient medical rationale in determining that appellant
does not have any left upper extremity impairment. The Office medical adviser agreed with
Dr. Schmidt’s finding that appellant sustained a zero percent impairment of the left upper
extremity.
On appeal, appellant’s attorney contended that Dr. Schmidt failed to reference the
A.M.A., Guides in reaching his conclusions, did not provide any specific measurements
regarding range of motion of the left shoulder, wrist and elbow, and grip strength and did not
consider appellant’s pain. He concluded that the Office erred in failing to obtain clarification
from Dr. Schmidt regarding his findings or to refer appellant to another impartial medical
specialist. As noted, Dr. Schmidt provided findings on range of motion relative to appellant’s
left upper extremity. However, he also pointed out that the clinical examination was within
normal limits and that there were no restrictions as appellant had fully recovered from the effects
of his employment-related fracture of the left radius mid-shaft. A schedule award can be paid
only for a condition related to an employment injury.7 As Dr. Schmidt found that appellant had
fully recovered from his employment-related injury to his left upper extremity, he did not need to
apply the A.M.A., Guides to his findings to obtain an impairment rating.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for his left upper
extremity resulting from his August 10, 1982 employment injury.

6

See Sharyn D. Bannick, 54 ECAB 537 (2003).

7

See Veronica Williams, 56 ECAB 367 (2005). Permanent impairment is based on direct physiological
connection between the employment injury and the part of the body for which a schedule award is claimed. See
Gregory C. Esparza, 42 ECAB 911, 915 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2008 decision of the Office of Workers’
Compensation Programs’ hearing representative and the November 27, 2007 Office decision are
affirmed.
Issued: September 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

